 

Exhibit 10.1

 

FIRST AMENDMENT

OF THE

MEDGENICS, INC.

STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE MARCH 5, 2012)

 

WHEREAS, Medgenics, Inc. (the “Company”) maintains the Medgenics, Inc. Stock
Incentive Plan (As Amended and Restated Effective March 5, 2012) (the “Incentive
Plan”);

 

WHEREAS, pursuant to and subject to Section 9.14 of the Incentive Plan, the
Board of Directors (the “Board”) of the Company may amend the Incentive Plan at
any time;

 

WHEREAS, the Board has determined that it is in the best interests of the
Company to amend the Incentive Plan to increase the maximum number of shares of
the Company’s common stock authorized to be issued under the Incentive Plan by
1,700,000, from 2,478,571 to 4,178,571; and

 

WHEREAS, pursuant to Section 9.14 of the Incentive Plan, an amendment that
materially increases the aggregate number of shares that may be issued under the
Incentive Plan generally must be approved by a majority of votes cast by the
stockholders of the Company in accordance with applicable stock exchange rules.

 

NOW, THEREFORE, effective as of the date of approval by a majority of votes cast
by the stockholders of the Company in accordance with applicable stock exchange
rules, the Incentive Plan is hereby amended in the following particulars:

 

1.The first sentence of Section 4.01 is deleted in its entirety and replaced
with the following:

 

“          4.01    Number of Shares. The maximum number of shares authorized to
be issued under the Incentive Plan shall be 4,178,571 shares of the Company’s
Common Stock (all of which may be granted as Incentive Stock Options); provided,
however, that for so long as the Company’s Common Stock is admitted for trading
on the Official List of the United Kingdom Listing Authority or on AIM, the
market operated by London Stock Exchange plc, on the date of grant of any Award
hereunder (the ‘Relevant Grant Date’), the aggregate number of shares in respect
of which Awards granted on or after December 4, 2007 and which remain
outstanding and unexercised shall not exceed 12% of the number of shares of the
Company’s Common Stock issued and outstanding on the Relevant Grant Date.”

 

2.In all other respects the Incentive Plan shall remain unchanged and in full
force and effect.

 

 

 

 